Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 1 of 12 - Page ID#: 191



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION at PIKEVILLE


SHERRY DENISE TAYLOR,                  )
                                       )
     Plaintiff,                        )                  Case No.
                                       )              7:18-cv-071-JMH
v.                                     )
                                       )            MEMORANDUM OPINION
                                       )                 AND ORDER
NANCY A. BERRYHILL, ACTING             )
COMMISSIONER OF SOCIAL                 )
SECURITY,1                             )
                                       )
     Defendant.                        )

                               ***
     This matter is before the Court on Plaintiff Sherry Denise

Taylor’s motion to reconsider portions of the Memorandum Opinion

and Order entered in this case on July 12, 2019. [DE 23]. That

decision, which granted, in part, Taylor’s fee request under the

Equal Access to Justice Act (“EAJA”), limited recovery to the

statutory maximum of $125 an hour. [DE 22]. Taylor asks the Court

to reconsider its decision, claiming (1) that the Court did not

follow the proper methodology to determine if a fee award beyond

the statutory rate was appropriate, and (2) that the Court erred

in denying recovery for four hours of fees that accrued while

litigating attorney’s fees. [DE 23 at 1-2].




1 Andrew Saul was sworn in as the Commissioner of Social Security
on June 17, 2019. Still, Nancy Berryhill was serving as Acting
Commissioner of Social Security when this action was filed.
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 2 of 12 - Page ID#: 192



       The Commissioner responded [DE 26] and Taylor replied [DE

27], making this matter ripe for review. The Court has also

considered      Taylor’s   recently      filed    notice    of      supplemental

authorities. [DE 28].

                   I. PROCEDURAL AND FACTUAL BACKGROUND

       The facts and procedural background of this case have been

repeated several times; thus, the Court will only briefly summarize

the context here. Taylor’s Social Security benefits were revoked

after a federal investigation revealed that her former attorney,

Eric    C.    Conn,   fraudulently      handled   many     cases    before   the

Administration.       Believing   she    was   still     entitled    to   Social

Security benefits, Taylor sought review of the Commissioner’s

decision to revoke them in federal court. The Court granted

judgment in favor of Taylor and ordered that the action be reversed

and remanded for further proceedings. [DEs 16, 17].

       Taylor moved for an award of attorney’s fees under the EAJA.

[DE 18]. The Commissioner did not oppose an award of attorney’s

fees under the statute, but did dispute Taylor’s request for an

hourly rate higher than the statutory limit. Taylor sought a rate

of     $203   an   hour,   arguing      that   market    and     cost-of-living

considerations made the increase reasonable. The Court, in a July

12, 2019 Memorandum Opinion and Order, held that Taylor was

entitled to attorney’s fees, but at the statutory maximum of $125

an hour. [DE 22 at 2]. Additionally, the Court agreed with the

                                        2
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 3 of 12 - Page ID#: 193



Commissioner that Taylor was not entitled to receive compensation

for hours of work that were incurred after the civil action

concluded. [Id.]. The Court granted Taylor $1,137.50 in attorney’s

fees for 9.1 hours of work.

     Taylor timely filed a motion asking the Court to reconsider

its order pursuant to Federal Rules of Civil Procedure 59(e) and

60. [DE 23]. The Commissioner responded [DE 26] and Taylor replied

[DE 27].

                         II. STANDARD OF REVIEW

     Motions to alter or amend a judgment may be granted only “if

there   is   clear   error   of   law,       newly   discovered   evidence,   an

intervening change in controlling law, or to prevent manifest

injustice.” GenCorp, Inc. v. Am. Intern. Underwriters, 178 F.3d

804, 834 (6th Cir. 1999)(citations omitted). “A motion under Rule

59(e) is not an opportunity to re-argue a case.” Sault Ste. Marie

Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir.

1998)(citing Fed. R. Civ. P. 59(e)). “Thus, parties should not use

them to raise arguments which could, and should, have been made

before judgment issued.” Id. at 374 (internal quotations omitted).

                               III. ANALYSIS

     Taylor asks this Court to reconsider its July Order for two

reasons. First, she argues that the Court did not use the proper

legal analysis when it decided to cap Taylor’s fee award at $125

an hour. [DE 23 at 1]. Second, Taylor claims that the Court’s

                                         3
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 4 of 12 - Page ID#: 194



decision to deny “fees on fees” because the merits of the case are

no longer appealable is error. [Id. at 2]. The Commissioner, in a

two-page response, only argued that district courts have broad

discretion to decide fee petitions under the EAJA. [DE 26]. The

Court addresses each of Taylor’s arguments below.

A. Statutory Rate

     Under the EAJA, the hourly rate for attorney fees is capped

at $125 per hour “unless the court determines that an increase in

the cost of living or a special factor, such as the limited

availability of qualified attorneys for the proceedings involved,

justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). The rate of

$125 is “a ceiling and not a floor.” Chipman v. Sec'y of Health &

Human Servs., 781 F.2d 545, 547 (6th Cir. 1986). The plaintiff may

overcome   the    statutory     maximum     by   demonstrating      that    the

“prevailing market rate” in the local legal community exceeds the

cap. Bryant v. Comm’r of Social Sec., 578 F.3d 443, 450 (6th Cir.

2009). When the Court determines the prevailing market rate based

on record evidence, it must determine if increases in the cost of

living justifies an award of attorney’s fees above the statutory

maximum. Begley v. Sec’y of Health & Human Servs., 966 F.2d 196,

200 (6th Cir. 1992).

     The district court still has a general duty to ensure that

the amount of fees under the EAJA is “reasonable.” Hensley v.

Eckerhart, 461 U.S.424, 433-34 (1983). When requesting an increase

                                      4
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 5 of 12 - Page ID#: 195



in the hourly fee rate above the statutory cap, a plaintiff shows

the rate is reasonable by “producing appropriate evidence to

support the requested increase.” Bryant, 578 F.3d at 450 (internal

citations     omitted).      “Plaintiffs      must       ‘produce       satisfactory

evidence—in addition to the attorney's own affidavits—that the

requested rates are in line with those prevailing in the community

for similar services by lawyers of reasonably comparable skill,

experience, and reputation.’” Id. (quoting Blum v. Stenson, 465

U.S.   886,    895   n.11    (1984)).     Rates    outside        of    the   relevant

jurisdiction provide no evidence of the prevailing rates within a

given community for attorneys of comparable skill, experience, and

reputation. See id. Finally, when considering a request for an

increase in the hourly rate, courts must “carefully consider,

rather than rubber stamp, requests for adjusted fee awards based

on inflation.” Begley, 966 F.2d at 200.

       To begin, there is some dispute in this case about rules of

statutory     construction       and   sovereign       immunity    in    reading   and

applying    the   EAJA.     In   addition    to    a    district       court’s   broad

discretion in determining what the hourly rate for EAJA awards

should be, the Court’s decision is also supported by this circuit’s

application of the sovereign immunity doctrine in fee cases.

       The Court, in its July opinion, briefly noted that “the EAJA

constitutes a waiver of sovereign immunity and should be strictly

construed.” [DE 22 at 3 (citing Ardestani v. INS, 502 U.S. 129,

                                         5
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 6 of 12 - Page ID#: 196



137-38 (1991); Turner v. Astrue, 764 F.Supp.2d 864 (E.D. Ky.

2011)]. Taylor correctly points out that where the EAJA applies,

it should be read normally, not narrowly. [DE 23 at 5-6 (citing

Ford Motor Co. v. United States, 768 F.3d 580, 586-87 (6th Cir.

2014)]. Taylor also argues that the Court’s citation to Turner v.

Astrue was improper because that decision was reversed and remanded

by the Sixth Circuit. [DE 23 at 5-6]. Taylor asserts that the case

is “not good law” and should be ignored. [Id.].

     The Sixth Circuit remanded Turner because it disagreed with

the district court’s interpretation of the phrase “incurred by

that party in any civil action” under § 2412(d)(1)(A) of the EAJA.

Turner v. Comm’r of Soc. Sec., 680 F.3d 721, 723 (6th Cir. 2012).

Although a portion of the district court’s analysis leading to its

strict application of that provision discussed the United States’

immunity, it ultimately summed up its position as follows:

     If a statute clearly waives sovereign immunity, the
     Court must apply that waiver faithfully. But the import
     of the rule of strict construction is that, to waive the
     government’s sovereign immunity, the statute must be
     clear and unequivocal.

764 F.Supp.2d at 870. Though the Sixth Circuit ultimately reversed

and remanded the case, it did not address the district court’s

description or application of the sovereign immunity doctrine,

which is in line with the circuit court’s precedent.

     The Sixth Circuit has interpreted the jurisprudence on the

“sovereign immunity canon” to mean that it may only be resorted to

                                      6
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 7 of 12 - Page ID#: 197



if there is ambiguity in the statutory text. United States v.

Coffman, 625 F. App’x 285, 287 (6th Cir. 2015)(interpreting fee-

shifting provision in the Civil Asset Forfeiture Reform Act).

Likewise, the Supreme Court has again held that “any ambiguities

in   the   statutory   language    are     to   be       construed    in    favor   of

immunity.” Federal Aviation Admin. v. Cooper, 566 U.S. 284, 290

(2012). “Ambiguity exists if there is a plausible interpretation

of the statute that would not authorize money damages against the

government.” Id. (citing Nordic Village, Inc., 503 U.S. 30, 33

(1992)).

      Thus,   the   threshold   question        of   a    statutory    provision’s

applicability and how strictly that provision must be read once it

is found to apply is often the same question. Once it is clear

that a provision applies, it must be applied faithfully. Once it

is determined that the EAJA’s exception to the statutory fee cap

is applicable based on the facts of the case, the attorney may be

awarded fees above that amount in its discretion.

      The Court in its July opinion found a plausible interpretation

of   the   statutory   parameters     of    the      exception       that   made    it

inapplicable to this case. Taylor claims that the Court’s analysis

of the complexity of the case “runs roughshod over the statutory

requirement that the ‘amount of fees awarded … shall be based upon

prevailing market rates for the kind and quality of services

furnished.’” [DE 23 at 7 (quoting Clark v. Comm’r of Soc. Sec.,

                                      7
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 8 of 12 - Page ID#: 198



849 F.3d 647, 652 (6th Cir. 2016); 28 U.S.C. § 2412(d)(2)(A)).

Taylor’s attorney has never argued that the case was particularly

complex, only that it involved the same issues of Conn clients

have argued following the termination of their Social Security

benefits. But complexity does matter in the Court’s interpretation

of what a plaintiff must demonstrate to break past the statutory

cap, the “kind and quality of services furnished,” making it

entirely plausible that the exception should not apply in this

case.

        As the Court noted in its July opinion, all four attorneys

who submitted affidavits opined that the market rate for Social

Security cases generally in this district is higher than $125 an

hour. [DE 22 at 5]. The Court found this information, along other

economic data, to be “persuasive,” but found that the procedural

history of the case could not support the fee increase. At the

base of the Court’s concerns is that the market data provided by

Taylor’s attorney is for cases that look entirely different from

hers. Consequently, because the there is a significant question of

whether this case should prompt the application of the EAJA’s

statutory cap exception, it should be applied strictly in favor of

immunity.

        Taylor also filed, on April 16, 2020, a notice of supplemental

authorities she believes support her motion for reconsideration.

[DE 28]. In it, she cites to a case the Sixth Circuit decided on

                                      8
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 9 of 12 - Page ID#: 199



March 30, 2020, holding that a decision by the Board of Immigration

Appeals failed to properly evaluate the plaintiff’s evidence and

applied incorrect legal standards to the case. Pablo Lorenzo v.

Barr, No. 18-3606, 2020 WL 1514832 (6th Cir. March 30, 2020).

Taylor cites a portion of the decision noting that the $125 cap

was imposed when the EAJA was amended in 1996. Id. at *3.

     The Sixth Circuit also noted that the attorney lived and

worked in California, where the Ninth Circuit has provided a list

of statutory maximum hourly rates under the EAJA, adjusted for

increases in the cost of living there. Id. at *4. In fact, Pablo

Lorenzo provides further support for the Court’s conclusion that

the complexity of a case does matter in determining if a fee award

should be increased. The Sixth Circuit stated that “[a]lthough

courts   have   awarded    enhanced     fees   in   a   limited    number    of

immigration cases, those cases were far more ‘unusual and complex’

than the present case.” Id. (citing Nadarajah v. Holder, 569 F.3d

906, 914 (9th Cir. 2009)).

     The    Commissioner’s       response      to   Taylor’s      motion    for

reconsideration, though brief, is correct in stating that district

courts have broad discretion in deciding fee petitions under the

EAJA. [DE 26 at 2 (citing Clark, 849 F.3d 647, 650-53 (6th Cir.

2016))]. Taylor has failed to demonstrate that the Court applied

an erroneous legal standard in deciding not to award her attorney

a fee rate higher than the statutory maximum.

                                      9
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 10 of 12 - Page ID#: 200



B. Number of Compensable Hours

     Next, Taylor argues that the Court incorrectly denied her

“fees on fees,” or fees counsel incurred while litigating the EAJA

award. The EAJA states that attorney’s fees may be awarded to a

prevailing party “incurred by that party in a civil action …

including proceedings for judicial review of agency action.” 28

U.S.C. § 2412(d)(1)(A). Because the statutory definition of a civil

action was not applicable to this case, the Court looked to the

plain meaning of the term. [DE 22 at 12]. Turning to Black’s Law

Dictionary, portions of the EAJA, case law, and the Congressional

record for the EAJA, the Court found that “if a ‘civil action’

terminates at judgment, and a ‘final judgment’ for the purposes of

the EAJA means a judgment for which the time to appeal has expired

for all parties, that a civil action terminates in the EAJA context

once a judgment has been entered and the time to appeal had expired

for all parties.” [Id. at 12-15]. Thus, the Court found that Taylor

could recover fees incurred after the entry of judgment, but before

the time to file an appeal had run, allowing her to collect on the

entire 9.1 hours requested in the initial motion. [Id. at 15].

     But Taylor also requested an additional four hours for the

time it took counsel to reply to the Commissioner’s response in

support of her attorney’s fees motion. [Id.]. Because those fees

were incurred after the termination of the civil action, as



                                      10
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 11 of 12 - Page ID#: 201



described above, the fees arising out of fee litigation should not

be awarded. [Id. at 16].

     Taylor contends that the Court got this wrong. She claims

that “special rules of finality” apply to fee litigation and that

EAJA petitions are “postjudgment proceedings” auxiliary to cases

that are already final. [DE 23 at 12]. He argues that the Court’s

ruling violates a Sixth Circuit mandate that courts should consider

supplemental fee requests. [Id. at 13 (citing Townsend v. Soc.

Sec. Admin., 486 F.3d 127, 131 n. 1 (6th Cir. 2007))]. But the

Court did not decline to consider a supplemental fee request just

because it was a later-filed request for fees; rather, it declined

to grant it because the civil action had been terminated.

     Taylor, in her reply to the Commissioner’s response and in

her motion for reconsideration, cites also to Commissioner, I.N.S.

v. Jean for the proposition that her attorney can recover “fees

for fees.” 496 U.S. 154, 162-66 (1990). But as the Court pointed

out in the Order at issue here, that case stands only for the

proposition that a Court need not find that the government’s

position in fee litigation is not substantially justified to award

the attorney “fees on fees.” [DE 22 at 15 (citing Jean, 496 U.S.

at 162-66)]. But the statutory requirement that only fees recovered

in a civil action are compensable must not simply be ignored just

because   attorneys     may   recover    fees   for   fee   litigation.     The

“practical     problems”      Taylor    discusses     in    her   motion    for

                                       11
Case: 7:18-cv-00071-JMH Doc #: 29 Filed: 04/20/20 Page: 12 of 12 - Page ID#: 202



reconsideration do not allow for the Court to circumvent this

statutory requirement.

     Additionally, the Court notes here that while the EAJA favors

treating a case like an inclusive whole, see Jean, 496 U.S. at

161-62, it would be an odd result to allow a plaintiff, who did

not succeed in acquiring a fee rate above the statutory minimum,

only succeeding on a portion of the analysis, to be awarded fees

for the entire argument. To state it another way, Taylor is not

necessarily the prevailing party in the fee litigation. It seems

counterintuitive to automatically award fees for hours spent doing

work that is not part of the successful litigation that allowed

the award of fees in the first place. Even Taylor notes that she

might seek additional fees depending on “her degree of success” in

the fee litigation. [DE 23 at 14].

                               IV. CONCLUSION

     Accordingly,        having     reviewed      Taylor’s      motion      for

reconsideration, the Commissioner’s response, Taylor’s reply, and

her supplemental materials, IT IS ORDERED that Plaintiff Sherry

Denise Taylor’s motion for reconsideration [DE 23] is DENIED.

     This 20th day of April, 2020.




                                      12
